DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 29, 2020, including Declaration of Dr. Saint-Loup and Supplemental amendmet filed on November 11, 2020 have been entered. 
2.2.	Claims 1-7 have been canceled. Claims 8-13 and 19-24 have been withdrawn.
Claims 25 and 26 are newly added. Claims 14-15, 17-18 and 25-26  are active.
2.3.	No amendments to Claims  14-15, 17-18 and 25-26 have been presented.
2.4.     IDS filed on December 14, 2020 is acknowledged. IDS has been considered and attached to instant Office action.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



3.	Claims 14-18, 25 and 26 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for following reasons:
a)	it is unclear what is the basis for content of all diols and all acids in the claimed polyester. Note that because Applicant's uses open language than scope of claim 14 is open to presence any other compounds, for example, hydroxy acid(s), other cyclic diol than diol B and other acids in addition to terephthalic acid.  Ratio (A)/[(A) +(B)] does not required that sum of A+B is equal to specific amount – 100 mole% of all diols or 50 mole% if based on all units of the polyester and also does not required that ratio include sum of all cyclic diols. Therefore this ratio has indefinite number of possible solutions and for this reason renders scope of Claims 14 and dependent claims 15-18, 25 and 26 indefinite. 
b)      open range of reduced viscosity " greater than 50 ml/g" is indefinite because it includes polyesters with reduced viscosity as for example 500000 ml/g which is unrealistic.                             
                  Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 14-18 and 25 are rejected under 35 U.S.C. 103 as obvious over  Lee et al ( US 2012/0177854) as evidence by Poulat et al ( US 2018/0355100).
Lee disclosed polyester resin and articles made from this polyester, including ( see [0015]) : “a drink bottle, a baby bottle..”, wherein polyester comprises (see Abstract) : “ the acid components comprise terephthalic acid, and
the diol components comprise (i) 5-99 mol % of 1,4-cyclohexanedimethanol ( CHDM - hereafter) and (ii) 1-60 mol% of isosorbide ( ISB- hereafter) with respect to the total diol components”. In addition note that polyester disclosed by Lee does not required presence of ethylene glycol as this component is optional or other diols( see [0015]) : “ The diol components includes (i) 5-99 mol % of 1,4-cyclohexane dimethanol, (ii) 1-60 mol % of isosorbide, and optionally (iii) ethylene glycol and other copolymerization diol components”.  Therefore, because ISB can be present in the amount from 1-60 mol%  and CHDM can be present in the amount from 5-99 mole% , than ratio of ISB based all diols  component   ISB / ISB+ CHDM= 100  can vary from  0.01 to 0.6 which is  overlapping  with Applicant’s claimed ratio from 0.32 to 0.9. 
	Therefore, Lee renders obvious Applicant’s claimed subject matter as it established in the art : “In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);
4.2.	Regarding viscosity limitation of Claim 14 note that polyester disclosed by Lee  may have IV ( intrinsic viscosity ) more than 0.35 dl/g ( see Claim 6 and Table 1) and polyester with IV of 0.66 dl/g is exemplified. Therefore, even though Lee  using different method for measuring IV, this range of viscosity is same range as claimed by Applicant as evidenced by Poulat et al ( US 2018/0355100). In this respect note that according to Poulat both viscosity ( IV and RD- reduced viscosity ) in good correlation with each Lee is in same range as RD viscosity claimed by Applicant. 
4.3.	Regarding newly added limitation of Claim 14 with respect to Tg ( glass transition temperature of the polyester) note that because Lee teaches same polyester, wherein same chemical compounds used in same / overlapping ranges, than it would be expected that polyester of Lee would have same properties, including Tg, if obtained and tested by same methods.
4.4. 	In addition, note that according to Lee polyester has Tg of more than 900 C ( see [0014].  However, because Lee also disclosed Tg for polyesters with different amounts of Isosorbide and CHDM ( see Table 1),  increased with increase of Isosorbide and CHDM content, than one of ordinary skill would be able to adjust Tg of the polyester for specific utility by routine experimentation.
4.5.	Regarding Claim 18 see Lee paragraph [0017], wherein Lee stated that : “ a stabilizer, a brightening agent and other additives can be added to the product ..”.

5.	Claim  26  is rejected under 35 U.S.C. 103 as obvious over  Lee et al ( US 2012/0177854) as applied to Claims 14-18 and 25  above and in view of Kim et al ( US 2013/0295306).
5.1.	As discussed above, Lee disclosed / taught same basic polyester and hollow articles ( for example, bottles) made from this polyester and pointing out that polyester 
	However, antioxidant(s) is /are routinely used in the polyesters in order to limit / prevent discoloration  and oxidation of the polyester during synthesis and manufacturing different articles, which required exposure of polyester to high temperature during melt processing to specific articles. 
5.2.	Kim teaches that polyesters, comprising Isosorbide,  different anti-oxidant can be added during synthesis ( see Abstract, [0005]) in order to obtained polyester with superior color stability compare with polyester without anti-oxidants ( see [0039]).
	Therefore, it would be obvious to one of ordinary skill in the art to add anti-oxidant per guidance provided by Kim to hollow articles obtained from polyester disclosed by Lee in order to obtain articles with superior color stability.

Response to Amendment
6.	The Declaration of Mr. Saint-Loup under 37 CFR 1.132 filed October 26, 2020 is insufficient to overcome the Rejection of Record as set forth in the last Office action because:  
6.1.	Applicant’s principal argument is based on alleged deficiency of Lee854. Applicant stated: “   It appears the market demands in packaging is really focused on high temperature resistant products, with a range of properties insuring a good level of side properties to validate end-user interest. This is translated in scientific terms by :
-  High glass transition temperature (90° C is the minimum, 95° C is the beginning of the range of interest of the market).
Glass-like properties, which can be translated by transparent, with a low haze and uncolored or very low colored polymer,
- A high impact resistance at Room temperature and at cold (-30° C) temperature..
” Molecular weight high enough to obtain the optimal properties of the
product" 
In response for this argument note that Applicant's Claim 14 (and dependent claims) are silent with respect to  Glass-like properties, Impact resistance (IM ) and Molecular weight. 
For this reason Applicant's arguments are not commensurate with scope of Applicant claimed subject matter and therefore, unpersuasive.
6.2.   For same reason, analysis of Data presented by Lee854 and conclusion that one of ordinary skills in the art will not be motivated to obtained polyester as claimed by Applicant and shown in Examples of Table 1 provided by Lee854 is also unpersuasive as Applicant trying   to predict properties of the polyesters based on many parameters which are changing at the same time. 
	However, it is well known how to produce PICT ( poly (1,4-cyclohexane dimethylene terephthalate  modified with isosorbide) and what kind of properties can be achieved and expected. Applicant's attention directed to Koo et al " Structural and thermal properties of poly(1,4-cyclohexane dimethylene terephthalate) containing isosorbide" – reference attached. For example, it is well known that increased content of ISB in range as claimed by Applicant will increase Tg of the polyester. Data provided by Koo ( see Fig.1 and Table 1- reference cited by Applicant , see IDS filed on Lee854, Table 1, Example 1, 9 mol% of ISB.  
In addition note that Lee854 specifically teaches that : " as the amount of 1,4-cyclohexanedimethanol increases, the impact strength of the produced polyester resin rapidly increases." and " Meanwhile, when the amount of isosorbide is less than 1 mol %, the heat-resistance of the polyester resin may be insufficient, and when the amount of isosorbide is more than 60 mol %, the color of the polyester resin may become yellow."  – see [0013].
	Therefore, Koo does provide evidence that Polyester disclosed by Lee854 can be obtained to the contrary of Applicant's statement and also that Data  provided by Lee854  is valid with respect to Tg of this polyester. At the same time, Lee854 teaches that increased content of  CHDM (  1,4-cyclohexanedimethanol) will lead to increased IM ( impact strength). It is clear that one of ordinary skill in the art will be guided by Lee854, by itself, or in combination with  available knowledge available in the art, to optimized content of CHDM and ISB by routine experimentation,  in order to  polyester suitable for specific utility.
6.3.	Applicant also argue that " it is well known (see graph below) that removing ethylene glycol from polyesterification in PEIT reduces drastically the speed of esterification, which is the first reaction).  In response for this argument note that Applicant's claimed subject matter directed to product and not to method of making this product with specific rate of esterification. Therefore, this argument is also not commensurate with scope of Applicant's claims and not persuasive,

obvious regarding preceding literature". In response to this argument note that Koo cited by Applicant does described PCIT with content of Isosorbide more than 20 mol% and " high molecular weight" . In this respect note that term " high" is relative term ( term of degree)  and for this reason is indefinite term. In addition note that Claim 14 does not require content of Isosorbide higher of 20 mol%. Because Applicant's Claim 14  claimed Ratio between Isosorbide and other cyclic diol, for example CHDM, but does not provide basis for sum of all diols/or glycols. For example, if sum of all diols are equal to 50 mol%, than Ratio 0.32 will give only 16 mol% of Isosorbide.
 6.5.	Finally Applicant stated: " I ran some experiments with a ratio diols/diacids of 1.1,   with the conditions disclosed in Lee' s patent these conditions being described as
preferred : temperature of esterification of 250°C and temperature of polycondensation of 280 °C with 80 ppm of Germanium, primary and secondary antioxidant and azuring
agent. Sadly, in our reaction vessel ( 7,5 L metal reactor equipped with distillation column, nitrogen pressuring system and a vacuum line ) , it appeared the low ratio
diols/diacids generated process issues: oligomers bubbling and blocking in the pipes"
	In response for this argument note that according to Lee ( see [0016]) : "  For preparing the copolymerized polyester resin with terephthalic acid, isosorbide, and so on, the mole ratio of the total glycol (diol) components comprising 1,4-cyclohexanedimethanol, isosorbide, ethylene glycol and so on with respect to the total 1.05-3.0, and the esterification reaction is carried out at the temperature of
200-300° C., preferably 240-260° C., more preferably 245-255° C. and at the increased   0.1-3.0 kg/cm2 , preferably 0.2-3.0 kg/cm2."  Thus, it is clear that process of Lee required increased pressure above atmospheric pressure for esterification reaction and may also by conducted with higher ratio of diols/acids than 1.1. Lee also does not required 80 ppm of Germanium catalyst. Therefore, Applicant's arguments with respect to processing issues of Lee were found unpersuasive. 
 However, Applicant's Specification stated that process can be conducted at diols to acids ratio as low as 1.05. ( see PG PUB US 2019/0177474, [0063]). Therefore Applicant's statement with respect to processing issues of Lee contradicted by Applicant's Specification.
	For Reasons above, the Declaration of Mr. Saint-Loup under 37 CFR 1.132 filed October 29, 2020  is insufficient to overcome the Rejection of  Record as set  forth in the  Office action.
Response to Arguments
7.	Applicant's arguments filed on April 20, 2020  have been fully considered but they are not persuasive.
8.	Applicant’s principal argument with respect to  Claims 14-18 and 25  rejected under 35 U.S.C. 103 as obvious over  Lee et al ( US 2012/0177854)as evidenced by Poulat  based on following statement: “ 
a)	Firstly, the intrinsic viscosity (IV) of the polymer is measured differently in Lee as

	In response for this argument note even though Lee  using different method for measuring IV, this range of viscosity is same range as claimed by Applicant as evidenced by Poulat et al ( US 2018/0355100). In this respect note that according to Poulat both viscosity ( IV and RD- reduced viscosity ) in good correlation with each other. For example,  see evidence provided by Poulat et al ( US 2018/0355100, Table 3) wherein same polyester has RD of 73.5 ml/g and IV of 0.66 dl/g. Therefore, it is reasonable to assume that IV of polyester disclosed by Lee is same as RD viscosity claimed by Applicant.
b)	Second Applicant's principal argument based on alleged deficiency of Lee as argue by Declaration of Dr. Saint-Loup.  However, as shown above ( see paragraph 6 of instant Action) the Declaration of Mr. Saint-Loup under 37 CFR 1.132 filed October 29, 2020  is insufficient to overcome  Rejection over Lee.	
9.	Regarding  Applicant’s argument : “..this rejection violates these principals and does what KSR specifically warns against since the rejection is based upon the hindsight gained from the disclosure found in the instant specification and not from the prior art." note that Applicant did not present any specific reasons/ evidence or Lee is based on “ the applicant's disclosure” and b) that “reasonable expectation of success” is/ are not found in Lee. 
To the contrary it was explained above  that Lee renders obvious  Applicant’s Claims 14 as it well established in the art: “ “ In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); 
   Therefore, all principal Applicant's arguments were found unpersuasive.
Conclusion
                      THIS ACTION IS NOT  MADE FINAL. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901.  The examiner can normally be reached on 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/GENNADIY MESH/Examiner, Art Unit 1763 

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763